DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       RAYMOND A. HAMMOND and PATRICIA J. HAMMOND,
                       Appellants,

                                     v.

  PNC BANK, N.A. f/k/a NATIONAL CITY MORTGAGE, a division of
  NATIONAL CITY BANK, Successor by Merger to Fidelity Federal Bank
        and Trust, and TANCO CONSTRUCTION CO., INC.,
                           Appellees.

                              No. 4D19-3334

                          [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502008CA026576XXXXMB.

  Raymond Hammond and Patricia Hammond, Lakeland, pro se.

  Edward J. O'Sheehan of Shutts & Bowen LLP, Fort Lauderdale, for
appellee PNC Bank, N.A.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.